Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 2/16/2021.
	Claims 1-22 were canceled. Claims 23-46 were amended. No claims were added.
	Claims 23-46 are pending.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 23-46 is/are provisionally rejected under 35 U.S.C. 103 as being obvious over Patent Application No. 15694436 which has a common assignee with the instant application. Based upon the earlier effectively filed date of the Patent application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the Patent application. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the Patent application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the Patent application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 23-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (Ahmed hereinafter) US Patent Application Publication No. 20140032981 filed July 26, 2012 in view of Cruanes et al. (Cruanes hereinafter) US Patent No. 10817540 filed Sep. 1, 2017 and claiming priority of provisional application No. 62/383201 filed Sep. 2, 2016.

Regarding Claims 23, 31, and 39, Ahmed disclose a system comprising: 

replicate the database data stored in a primary deployment such that the database data is further stored in a secondary deployment (Para. 0031, Ahmed). Ahmed disclose all the limitations as stated above. However, Ahmed doesn’t explicitly disclose wherein the database data is replicated based on a set of micro-partitions and a set of global references to the database data. On the other hand, Cruanes disclose the database data is replicated based on a set of micro-partitions and a set of global references to the database data as shown in Fig. 4, wherein the Micro-partition number corresponds to the micro-partition global reference as further described in Col. 9, lines 7-24. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed, with the teachings of Cruanes to transmit results to another processing node. Modification would have been obvious to one of ordinary skill in the art because in the event of failure, the table is automatically divided to organize the data in a columnar fashion as shown in Col. 8, lines 55-67. Motivation to do so would be to take advantage of the micro-partition, which provide many benefits as shown Col. 9, lines 7-16, Cruanes.
determine that the primary deployment is unavailable (Para. 0035, Ahmed); and 
execute one or more transactions on the database data at the secondary deployment in response to determining that the primary deployment is unavailable (Para. 0035, wherein rerouting the command corresponds to execute transaction, Ahmed).

determine that that the primary deployment is no longer unavailable (Para. 0031, Ahmed); 
propagate the one or more transactions on the database data to the primary deployment in response to determining that the primary deployment is no longer unavailable (Para. 0032, Ahmed); and 
execute queries on the database data at the primary deployment (Para. 0033, wherein the method of analyzing to determine availability corresponds to execute queries, Ahmed).
Regarding Claims 25, 33, and 41, Ahmed in view of Cruanes disclose a system wherein to determine that the primary deployment is unavailable, the processor to determine that a power outage has occurred at the primary deployment (Para. 0030, Ahmed).
Regarding Claims 26, 34, and 42, Ahmed in view of Cruanes disclose a system wherein to determine that the primary deployment is unavailable, the processor to determine that an error resulting in improper modification or deletion of the database data at the primary deployment has occurred (Para. 0016, Ahmed).
Regarding Claims 27, 35, and 43, Ahmed in view of Cruanes disclose a system wherein to determine that the primary deployment is unavailable, the processor to determine that a data center outage has occurred at the primary deployment (Para. 0055, Ahmed).
Regarding Claims 28, 36, and 44, Ahmed in view of Cruanes disclose a system wherein to determine that the primary deployment is unavailable, the processor to determine that a cloud provider of the primary deployment has experienced an outage (Fig. 1, step 110, wherein the 
Regarding Claims 29, 37, and 45, Ahmed in view of Cruanes disclose a system wherein to determine that the primary deployment is unavailable, the processor to determine that an error has occurred at the primary deployment (Para. 0048, wherein the monitoring the database to determine availability corresponds to determine the primary deployment unavailable, Ahmed).
Regarding Claims 30, 38, and 46, Ahmed in view of Cruanes disclose a system wherein to determine that the primary deployment is unavailable, the processor to determine that the primary deployment is undergoing scheduled downtime (Para. 0061, Ahmed).

Conclusion
Other reference found pertinent considered not applied Nayar et al. 20140281348, Nayar et al. 20140281347, and Nayar et al. 20140281346

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 28, 2021